United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seaford, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1687
Issued: March 26, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 6, 2018 appellant filed a timely appeal from a June 12, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed since the last merit decision, dated September 8, 2015, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On March 6, 2015 appellant, then a 56-year-old city letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 6, 2014 his back “gave out” when he was walking
1

5 U.S.C. § 8101 et seq.

his delivery route while in the performance of duty. On the reverse side of the claim form the
employing establishment indicated that appellant stopped work on November 6, 2014 and returned
to work on December 2, 2014.
In a letter dated March 23, 2015, the employing establishment challenged appellant’s
claim. It noted that he failed to advise management of an injury occurring on November 6, 2014
and notified management four months later without providing medical documentation supporting
his claim. The employing establishment also indicated that appellant did not submit any medical
documentation supporting an injury. It related that there were no witnesses to the incident and,
since the alleged incident, appellant had worked several hours of overtime and had worked extra
days.
By development letter dated March 27, 2015, OWCP advised appellant that the evidence
submitted was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. OWCP afforded appellant 30
days to submit the requested evidence.
OWCP subsequently received additional medical evidence. In a work excuse note dated
November 6, 2014, Dr. Anthony T. Arcati, Board-certified in family practice, indicated that
appellant should remain off of work until November 11, 2014.
In a report dated November 12, 2014, Dr. Cono Gallo, Board-certified in diagnostic
radiology, performed a magnetic resonance imaging (MRI) scan. His impression was that
appellant suffered from minimal right foraminal disc protrusions at L4-L5 and L5-S1 along with
facet arthrosis resulting in mild-to-moderate foraminal stenosis.
In a work excuse note dated November 17, 2014, Laura Maroldo, a certified physician
assistant, related that appellant should remain off of work until November 24, 2014.
In reports dated November 26, 2014 and February 25, 2015, Dr. Edward S. Rubin, an
interventional pain management specialist, diagnosed lumbar spondylosis with myelopathy and
lumbosacral radiculitis.
In a report dated December 5, 2014, Dr. Rubin indicated that he had performed a right L4L5 and L5-S1 facet joint injection. He diagnosed facet arthropathy.
In a work excuse note dated December 5, 2014, Dr. Rubin indicated that appellant should
remain off of work from December 5 to 8, 2014, and could return to full-duty work on
December 9, 2014.
In a letter dated March 31, 2015, Dr. Arcati noted that he examined appellant on
November 6, 2014, and, at that time, he diagnosed lumbosacral strain and mild osteoarthritis.
In an April 2, 2015 response to the March 27, 2015 development letter, appellant related a
factual recitation of the employment incident on November 6, 2014. He indicated that, while
delivering his route, he felt a pain in his back, which worsened throughout the day. Appellant left
work on November 6, 2014 and saw Dr. Arcati. He noted that he did not return to duty until
December 9, 2014.
2

By decision dated April 30, 2015, OWCP accepted that the November 6, 2014 employment
incident occurred, as alleged. However, it denied appellant’s claim because the medical evidence
did not demonstrate that the claimed medical condition was causally related to the accepted
employment incident. OWCP noted that appellant’s physician did not provide a medical rationale
based on a complete and accurate history and supported by objective findings as to how his
employment incident on November 6, 2014 caused, aggravated, or contributed to his medical
conditions.
On May 18, 2015 appellant requested an oral hearing before an OWCP hearing
representative and submitted additional medical evidence. The oral hearing was held on
July 21, 2015. Appellant testified that he was delivering mail and climbed up on one step with his
right foot, turned and placed the mail in the receptacle, stepped down onto his right foot, and felt
a sharp pain in his back. He further testified that he was carrying a 20- to 25-pound mailbag on
his left shoulder when the incident occurred.
In a report dated August 24, 2015, Dr. Andrew Tarleton, an orthopedic surgeon, examined
appellant and diagnosed bulging disc, lumbar degenerative disc disease, and osteoarthritis of the
lumbar spine.
By decision dated September 8, 2015, an OWCP hearing representative affirmed the
April 30, 2015 decision. She found that appellant had not submitted medical evidence, which
established causation between the medical diagnoses and the accepted November 6, 2014
employment incident.
In reports dated February 8, April 11 and 25, and May 11, 2016, Dr. Tarleton reexamined
appellant and diagnosed lumbago, lumbar radiculopathy, lumbar disc herniation, osteoarthritis of
the lumbar spine, and lumbar degenerative disc disease. In the February 8, 2016 report, he
indicated that appellant could return to work with limitations on February 9, 2016. In the May 11,
2016 report, Dr. Tarleton restricted appellant from lifting more than 20 pounds.
On September 12, 2016 appellant, through counsel, requested reconsideration of OWCP’s
hearing representative’s September 8, 2015 decision.
On June 12, 2018 OWCP denied appellant’s request for reconsideration, finding that it was
untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.2 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).3 One such limitation provides that a request for
reconsideration must be received within one year of the date of OWCP’s decision for which review
2

C.Y., Docket No. 18-0693 (issued December 7, 2018); see Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
3

See Annette Louise, 54 ECAB 783, 789-90 (2003).

3

is sought.4 Timeliness is determined by the document receipt date of the request for
reconsideration as indicated by the “received date” in the integrated Federal Employees’
Compensation System (iFECS).5 The Board has found that the imposition of this one-year time
limitation does not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C.
§ 8128(a).6
Section 10.607(b) provides that OWCP will consider an untimely request for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must demonstrate that OWCP’s decision was, on its face,
erroneous.7
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.8 The evidence must be positive, precise, and explicit and
must be manifest on its face that OWCP committed an error.9 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error.10 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP.12
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.13 The Board
makes an independent determination of whether a claimant has submitted clear evidence of error
on the part of OWCP, such that OWCP abused its discretion in denying merit review in the face
of such evidence.14

4

20 C.F.R. § 10.607(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).

6

F.R., Docket No. 09-575 (issued January 4, 2010); see Jesus D. Sanchez, supra note 2.

7

20 C.F.R. § 10.607(b).

8

C.Y., supra note 2; See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 15758 (1992).
9

M.L., Docket No. 09-956 (issued April 15, 2010); see Fidel E. Perez, 48 ECAB 663, 665 (1997).

10

C.Y., supra note 2; see Richard L. Rhodes, 50 ECAB 259, 264 (1999).

11

C.Y., id.; see Leona N. Travis, 43 ECAB 227, 241 (1991).

12

See Jimmy L. Day, 48 ECAB 652 (1997); Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

See Veletta C. Coleman, 48 ECAB 367, 370 (1997).

14

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

4

ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration, as it
was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations and procedures establish a one-year time limitation for requesting
reconsideration, which begins on the date of the original OWCP decision.15 For OWCP decisions
issued on or after August 29, 2011, timeliness is determined by “received date” as recorded in
iFECS.16 The most recent merit decision was the September 8, 2015 hearing decision, which
affirmed the April 30, 2015 denial of appellant’s traumatic injury claim. Appellant had one year
from the date of the September 8, 2015 decision to make a timely request for reconsideration.
Because appellant’s request was not received by OWCP until Monday, September 12, 2016, more
than one-year after the September 8, 2015 merit decision, it was untimely filed. Consequently,
appellant must demonstrate clear evidence of error by OWCP in the denial of his claim.17
In support of his untimely request for reconsideration, appellant submitted reports dated
February 8, April 11 and 25, and May 11, 2016 from Dr. Tarleton. However, these reports did not
contain the type of positive, precise, and explicit evidence which manifests on its face that OWCP
committed an error in its September 8, 2016 decision.18 The evidence and argument submitted did
not shift the weight of the evidence and raise a substantial question concerning the correctness of
OWCP’s prior decision. The Board has previously explained that even evidence such as a detailed,
well-rationalized medical report which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, does not demonstrate clear
evidence of error.19
As such, the Board finds that appellant failed to demonstrate clear evidence of error.20
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration, as it
was untimely filed and failed to demonstrate clear evidence of error.

15

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

16

Supra note 5

17

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

18

See supra note 9.

19

L.W., Docket No. 18-1475 (issued February 7, 2019).

20

W.A., Docket No. 18-0297 (issued July 18, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the June 12, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 26, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

